Citation Nr: 0115193	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  97-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to November 
1941 and from January 1942 to November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  During his military service the veteran was treated for 
malaria with Quinine.

2.  The veteran currently has bilateral sensorineural hearing 
loss.

3.  The competent medical evidence is in relative equipoise 
as to whether or not the veteran's bilateral hearing loss is 
attributable to the Quinine treatment he received during his 
military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for impaired hearing shall be established when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).

The veteran's service records reveal that he served as a 
clerk in the Army from July 1940 to November 1941 and as a 
truck driver and administrative clerk in the Asiatic and 
European Theaters from January 1942 to November 1945.  
Service medical records reflect that the veteran was treated 
for malaria in September 1944 and June 1945.  On both 
occasions, the veteran was treated with Atabrine.  He was 
also treated with Quinine in June 1945.  At his November 1945 
discharge examination, his hearing was 15/15 on whispered 
voice testing.

Service connection was established for malaria in April 1946.

In a November 1983 letter, K. Loh, M.D., stated that the 
veteran was initially seen in October 1983 and that an 
audiogram revealed bilateral neurosensory loss.

Private medical records from November 1983 to October 1996 
show continued complaints of hearing difficulty, treatment of 
impacted wax, and noted that the veteran had a hearing aid.

VA outpatient treatment records reveal that the veteran was 
seen in September 1996 for complaints of hearing loss since 
World War II after being treated for malaria with Quinine.

The veteran was accorded audiology testing by VA for 
disability evaluation purposes in April 1997.  It was noted 
that the veteran was treated for malaria during World War II 
which affected his hearing.  The veteran reported a history 
of hearing loss since 1944.  The veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
85
90
95
LEFT
45
80
85
85

Speech recognition scores utilizing the Maryland CNC word 
lists were 42 percent correct for the right ear and 44 
percent correct for the left ear.  The diagnosis was 
bilateral sensorineural hearing loss.

In a July 1997 letter, Dr. Loh stated that the veteran's last 
audiogram revealed moderate to severe hearing loss in both 
ears.  Dr. Loh noted that the veteran had been treated for 
malaria with Quinine during his military service.  Dr. Loh 
made the following statement:  "I am sure part of his 
hearing loss is related to the treatment of malaria."  

At a December 1997 evaluation, VA otolaryngologist, Dr. B., 
examined the veteran and reviewed the claims folder.  Dr. B. 
stated that Quinine can cause ototoxicity and the effect can 
be temporary or permanent.  Dr. B. opined that the etiology 
of the veteran's hearing loss may be due to several factors 
including aging, Quinine therapy, and noise exposure.  The 
veteran was also accorded an audiological evaluation.  The 
examining audiologist noted that the veteran claimed that his 
hearing loss was due to Quinine treatment for Malaria on two 
separate occasions during World War II and that there was no 
significant history of acoustic trauma during service.  The 
audiologist offered his opinion that the veteran's hearing 
loss was quite probably related to Quinine and malaria.

At a March 1998 examination, the veteran reported that he had 
difficulty hearing since service when he was treated for 
malaria and that his hearing had progressively worsened.  The 
veteran stated that he only performed administrative duties 
during service and subsequent to service worked in fiscal and 
business areas.  The audiogram revealed pure tone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
75
80
LEFT
45
75
80
90

Speech recognition scores utilizing the Maryland CNC word 
lists were 72 percent correct for the right ear and 68 
percent for the left ear.  The diagnosis was sensorineural 
hearing loss in both ears.  The audiologist noted that the 
veteran performed only administrative duties, had no 
significant history of acoustic trauma during service, and a 
negative history for middle ear pathology.  The audiologist 
stated that malaria and Quinine treatment were the probable 
cause of the veteran's sensorineural hearing loss.  

In June 1998, VA otolaryngologist, Dr. B., provided an 
opinion after reviewing the veteran's claims file.  Dr. B. 
stated that numerous studies on the effects of Quinine given 
to patients with malaria showed that this treatment resulted 
in hearing loss.  Dr. B. stated one study indicated that 
irreversible auditory effects were rare and another study 
indicated that hearing returned to normal after the 
medication was stopped.  Dr. B. noted that the veteran was 
treated with Quinine and Atabrine for his malaria during 
service and that the veteran's hearing was normal on 
whispered voice testing at discharge.  Dr. B. opined that 
based on this information, it was less likely that the 
veteran's sensorineural hearing loss was related to Quinine 
treatment for malaria during service.   

In June 1998, the VA audiologist who had provided opinions in 
December 1997 and again in March 1998 that malaria and 
Quinine treatment were the probable cause of the veteran's 
sensorineural hearing loss, stated that a research article 
strongly suggested that hearing loss could well be the result 
of Quinine and Atabrine therapy even long after the 
administration of dosage.

The Board notes that there is conflicting medical evidence as 
to the etiology of the veteran's hearing loss.  While the VA 
otolaryngologist indicated that the veteran's hearing loss 
could be due to Quinine therapy in 1997, he later indicated 
that it was unlikely that the veteran's sensorineural hearing 
loss was related to Quinine treatment for malaria during 
service.  However, a VA audiologist has opined that the 
veteran's hearing loss was probably due to Quinine therapy 
and the veteran's private physician has also indicated that 
the veteran's hearing loss is related to his Quinine 
treatment.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  In 
view of the above, the Board finds the evidence to be in 
relative equipoise as to the etiology of the veteran's 
bilateral hearing loss disability.  The evidence establishes 
that the veteran has a hearing loss disability under VA 
standards.  Resolving reasonable doubt in favor of the 
veteran, the Board concludes that service connection is 
warranted for bilateral hearing loss disability.


ORDER

Service connection for bilateral hearing loss is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

